     Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 1 of 13 PageID #:96




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    RODNEY BEDENFIELD,                                      )
                                                            )
                  Petitioner,                               )
                                                            )   No. 19 C 5856
             v.                                             )
                                                            )   Judge Virginia M. Kendall
    UNITED STATES OF AMERICA,                               )
                                                            )
                  Respondent.                               )

                             MEMORANDUM ORDER AND OPINION

        Rodney Bedenfield (“Petitioner”) brings this Petition to vacate a conviction and sentence

pursuant to 28 U.S.C. § 2255. He makes several arguments in support of vacatur. Most notably,

Petitioner claims that trial counsel was constitutionally ineffective because he had a conflict of

interest. He also asserts that his appellate counsel failed to provide competent representation during

a limited remand. Finally, Petitioner argues that this Court erred in denying him a substitution of

appointed counsel. For the reasons set forth below, the Petition (Dkt. 1) 1 is denied.

                                              BACKGROUND

        On September 11, 2014, Petitioner was charged with six counts of narcotics offenses

(specifically heroin), a count for possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1)(A), and a count for being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1). (R. 127.) 2 On September 14, 2015, Petitioner—represented

by attorneys Loren Blumenfeld and Jack Friedlander—pleaded guilty to the narcotics charges,

waived his right to a jury trial, and proceeded to a bench trial on the two firearms charges.



1
 The Court cites to the record of the instant matter, 19 C 5856, using the abbreviation “Dkt.”
2
 The Court cites to the record of the underlying criminal case in this Court, 14 CR 330-10, using the abbreviation
“R.”

                                                        1
    Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 2 of 13 PageID #:97




(RR. 240, 273, 281.) Following a bench trial, this Court convicted Petitioner of both firearms

charges on December 17, 2015. (R. 296.)

       On March 22, 2016, Petitioner filed a motion for substitute counsel, claiming that his

attorney, Loren Blumenfeld, had been appointed by a “friend of [the] family” and had been

ineffective in multiple instances, including allowing Petitioner to go to a bench trial without

signing a jury waiver. (R. 369.) When this Court asked Mr. Blumenfeld about the issues between

him and his client, Mr. Blumenfeld stated “I don’t know if I can address any of the issues without

a determination of whether Mr. Bedenfield has waived his attorney-client privilege.”

(R. 585 at p. 5:18–20.) The Court granted Petitioner’s motion to substitute counsel on March 28,

2016 and appointed attorney Paul Camarena to replace Loren Blumenfeld on April 1, 2016.

(RR. 377, 391.) Jack Friedlander also withdrew as Petitioner’s counsel. (R. 402.)

       On May 31, 2016, Petitioner, through his new appointed counsel, Mr. Camarena, moved

the Court to withdraw his guilty plea and moved for a new trial based on a claim of ineffective

assistance of counsel caused by an alleged conflict of interest. (R. 431 at p. 1.) Petitioner attached

an affidavit to his motion, alleging: (1) that he and Craig Davis had been arrested together, (2) that

he instructed Mr. Blumenfeld to arrange a cooperation proffer with the government and that, in

response, Mr. Blumenfeld advised Petitioner to “minimize Craig Davis’ offenses,” and (3) that

Petitioner told Mr. Blumenfeld that he would be willing to plead guilty as long as his sentence

would not exceed ten years in length. (R. 431 at p. 3.)

       On August 3, 2016, this Court held a status hearing, in Petitioner’s presence, during which

Mr. Camarena argued that any waiver of attorney-client privilege between Mr. Blumenfeld and

Petitioner should be limited to three questions: (1) “Did [Mr. Blumenfeld] advise Mr. Bedenfield

to minimize Mr. Davis’s offenses when he submitted to a proffer?;” (2) “Did Mr. Bedenfield advise



                                                  2
        Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 3 of 13 PageID #:98




[Mr. Blumenfeld] that he would accept a plea so long as his exposure was limited to ten years?;”

and (3) “Did [Mr. Blumenfeld] relay this to Mr. Davis?”. (R. 559 at pp. 6–7.) This Court denied

Petitioner’s motion to limit the scope of the attorney-client privilege waiver to these three

questions. (R. 559 at pp. 11–12.) The proposed scope of the waiver of attorney-client privilege was

insufficient to allow this Court to determine whether Mr. Blumenfeld was ineffective, whether he

gave Petitioner the wrong advice, and whether Petitioner knowingly and voluntarily waived his

right to a jury trial. (R. 559 at p. 4.) As the Court explained in the August 3, 2016 hearing, for the

Court to make those determinations, the scope of the waiver would have to include conversations

surrounding: (1) the proffer interview with the government and Petitioner’s potential cooperation,

(2) the potential penalties Petitioner was facing, (3) plea negotiations, (4) Petitioner’s decision to

plead guilty to the heroin conspiracy but to challenge the extent of the conspiracy, and

(5) Petitioner’s decision to waive his right to a jury trial with respect to the firearms counts.

(R. 559 at pp. 3–4.) Petitioner then filed a motion to withdraw his previous motion to withdraw

his plea of guilty and for a new trial, which the Court granted on August 18, 2016. (RR. 449, 450.)

On February 8, 2017, the Court sentenced Petitioner to a total of 211 months’ incarceration for the

six counts. (R. 527.)

           Petitioner subsequently appealed his conviction, but Mr. Camarena moved to withdraw the

appeal on the grounds that it was frivolous. (App. R. 49) 3; see Anders v. California, 386 U.S. 738,

744 (1967). The Court of Appeals denied Mr. Camarena’s motion to withdraw, and instead

remanded the case to allow this Court to clarify whether it had considered Petitioner’s mandatory

sentence under 18 U.S.C. § 924(c) in light of Dean v. United States, 137 S. Ct. 1170 (2017).

(R. 662; App. R. 49.) On remand, this Court made clear that it did not feel constrained by United



3
    The Court cites to the record of the underlying appellate case, case number 17-1298, using the abbreviation “App. R.”

                                                             3
    Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 4 of 13 PageID #:99




States v. Roberson, 474 F.3d 432 (7th Cir. 2007) (abrogated by Dean, 137 S. Ct. at 1178) and

would impose the same sentence even after Dean. (R. 676.) After remand, the appeal proceeded

and Mr. Camarena moved to withdraw as counsel pursuant to his Anders brief, to which Petitioner

objected. (App. RR. 50–52, 54.) The Court of Appeals then granted Mr. Camarena’s motion to

withdraw and dismissed the appeal. (App. R. 55.) This Petition followed soon thereafter.

                                           DISCUSSION

       The Sixth Amendment guarantees criminal defendants the right to effective counsel. That

right is violated when counsel’s performance falls “below an objective standard of reasonableness”

and there is a “reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 694 (1984); see

also Jones v. Zatecky, 917 F.3d 578, 582 (7th Cir. 2019) (noting that the Strickland standard

requires courts to determine “whether counsel’s actions fell below the constitutional minimum and

whether there is a reasonable probability that, but for counsel’s errors, the outcome would have

been different”). The right to effective assistance of counsel includes the right to representation

that is not adversely affected by a conflict of interest. Hall v. United States, 371 F.3d 969, 973

(7th Cir. 2004). Where a petitioner alleges that his lawyer operated under an actual conflict of

interest, the petitioner can establish that his Sixth Amendment rights were violated by showing

that the conflict adversely affected his lawyer’s performance. Id.

       To make out an ineffective assistance of counsel claim, Petitioner must satisfy both prongs

of the Strickland test; failure of either prong ends the inquiry. Strickland, 446 U.S. at 697. The

performance prong of the Strickland test is “highly deferential” to counsel. Id. at 689. Under this

prong, counsel is presumed to have made reasonable strategic judgments, and “‘there is a strong

presumption that any decisions by counsel fall within a wide range of reasonable trial strategies.’”



                                                  4
    Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 5 of 13 PageID #:100




Valenzuela v. United States, 261 F.3d 694, 698–99 (7th Cir. 2001) (quoting United States v.

Lindsay, 157 F.3d 532, 535 (7th Cir. 1998)).

        This Court must hold an evidentiary hearing on a § 2255 petition “[u]nless the motion and

the files and records of the case conclusively show that the prisoner is entitled to no relief.”

Sawyer v. United States, 874 F.3d 276, 278 (7th Cir. 2017). But the Court is not required to hold

an evidentiary hearing if Petitioner’s claims are “‘vague, conclusory, or palpably incredible.’”

Williams v. United States, 879 F.3d 244, 248 (7th Cir. 2018) (quoting Boulb v. United States,

818 F.3d 334, 339 (7th Cir. 2016)).

   I.      Waiver of the Conflict Issue

        The Government argues that Petitioner waived the claim that trial counsel was ineffective

due to a conflict by withdrawing the motion to withdraw his guilty plea and for a new trial.

According to the Government, Petitioner’s withdrawal of that motion precluded him from pursuing

that issue on direct appeal, and by extension, on collateral appeal. (Dkt. 10 at pp. 16–17.) But a

criminal defendant should generally wait until bringing a collateral appeal under 28 U.S.C. § 2255

to bring an ineffective assistance of counsel claim regardless of whether the “petitioner could have

raised the claim on direct appeal.” Massaro v. United States, 538 U.S. 500, 505 (2003). The

Seventh Circuit has “set aside the usual rules of procedural default” in ineffective assistance cases

in recognition of the fact that on direct appeal, an appellate court “may not be able to determine

whether an alleged error (of commission or omission) was prejudicial.” United States v. Harris,

394 F.3d 543, 558 (7th Cir. 2005) (citing Massaro, 538 U.S. at 505). In fact, after Massaro, the

Seventh Circuit explained that “only the rarest and most patently egregious of ineffective

assistance claims are appropriately brought on direct appeal because there is no risk to delaying

until a fully developed record is made.” Harris, 394 F.3d at 558 (compiling cases that warn against



                                                 5
    Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 6 of 13 PageID #:101




pursing ineffective assistance of counsel claims on direct appeal and noting that none of appellant’s

ineffective assistance of counsel claims are appropriately brought on direct appeal). In light of this

guidance on the procedurally correct time to challenge counsel’s effectiveness, Petitioner’s

decision not to raise the issue until this collateral appeal does not foreclose this claim. (See also

App. R. 55) (“ineffective-assistance claims are best reserved for collateral review so that a fuller

record can be developed”). The Court will therefore address the merits of the ineffective assistance

of trial counsel claim.

   II.      Effectiveness of Trial Counsel

         Petitioner alleges that his trial counsel, Mr. Blumenfeld, fell below an objective standard

of reasonableness by acting under a conflict of interest, which “substantially prejudiced

negotiations with the Government and was not in Bedenfield’s best interest.” (Dkt. 1 at pp. 4–5.)

Had Blumenfeld “negotiated as a zealous advocate with the Government regarding the § 924(c)

charge and not advised his client to ‘minimize Craig Davis’ involvement,’” Petitioner contends

that he would have received a sentence that was “60 months less.” (Id. at p. 2.) Viewing this pro

se Petition in the most favorable light possible, Petitioner appears to be arguing that he would have

entered into a plea agreement with the Government but for Mr. Blumenfeld’s allegedly ineffective,

conflicted representation.

         In keeping with Strickland’s requirement that petitioners present non-conclusory evidence

of entitlement to relief, the Seventh Circuit requires petitioners who believe they were prejudiced

by their counsel’s failure to advise them to take a plea deal to show evidence that such a deal

actually existed. In Gallo-Vasquez v. United States, 402 F.3d 793 (7th Cir. 2005), the petitioner

claimed that had he been “competently advised,” he would not have taken his chances at trial and

would have instead accepted a plea agreement with the government. 402 F.3d at 798. However,



                                                  6
    Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 7 of 13 PageID #:102




“aside from the allegation contained in Gallo-Vasquez’s motion, there [was] no evidence that the

government offered [him] a deal.” Id. Gallo-Vasquez failed to attach a copy of any proposed

agreement, or to state when or by whom an offer was made to him, or to provide any details about

the contents of the alleged agreement. Id. The Seventh Circuit dismissed the petition in Gallo-

Vasquez because “aside from the allegation contained in [petitioner’s] motion, there [was] no

evidence that the government offered petitioner a deal.” Id.; see also Martin v. United States, 789

F.3d 703, 707 (7th Cir. 2015) (“A claim of ineffective assistance of counsel with respect to the

plea negotiation process presupposes the existence of a plea agreement. Before requiring the

district court to reopen a petitioner's case, Gallo–Vasquez sensibly requires some threshold

showing of the evidentiary basis, beyond mere conclusory allegations, that supports a finding that

the government in fact offered a plea deal.”). In Sawyer, 874 F.3d at 279, by contrast, the petitioner

attached affidavits from his mother and grandmother, which attested to discussions he had

regarding a plea offer. Because the petitioner provided this evidence, he was entitled to an

evidentiary hearing on the question of whether his attorney provided incompetent counsel by not

advising him to accept the alleged deal. Sawyer, 874 F.3d at 279.

       Petitioner has presented no evidence of the type that entitled Sawyer to an evidentiary

hearing. Instead, this case is virtually identical to Gallo-Vasquez and Martin. Petitioner has failed

to attach a copy of any proposed plea agreement, state when or by whom a plea offer was made,

or give any details other about a possible plea agreement or discussions regarding a plea other than

to assert that the supposed agreement contemplated a more favorable sentence than the sentence

he ultimately received after risking trial. Because Bedenfield fails to allege any evidence, apart

from his vague and conclusory allegations, as to the government offering him a plea agreement

that would have reduced his sentence by 60 months (Dkt. 1 at p. 9), Petitioner has failed to



                                                  7
    Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 8 of 13 PageID #:103




sufficiently allege facts that would entitle him to relief as to his ineffective assistance of trial

counsel claim. In other words, Petitioner has not shown that Blumenfeld’s performance was

adversely affected by the alleged conflict of interest. See Hall, 371 F.3d at 973. Accordingly,

Petitioner is not entitled to an evidentiary hearing as to this claim.

    III.      Effectiveness of Appellate Counsel

           Petitioner alleges that his appellate counsel, Mr. Camarena, failed to move this Court to

consider the totality of his sentence in light of Dean v. United States, 137 S. Ct. 1170 (2017).

(Dkt. 1 at p. 2.) Petitioner further alleges that, on remand, Camarena failed to brief this Court by

providing empirical data regarding sentencing practices for merging the underlying predicate act

with the consecutive sentence imposed for a violation of 18 U.S.C. § 924(c). (Dkt. 1 at p. 2.)

           As noted above, Petitioner appealed his sentence on February 10, 2017 (R. 530), and the

Seventh Circuit granted the parties’ joint motion for a limited remand in order for this Court to

“say whether it would impose the same sentence knowing that it can consider the mandatory

§ 924(c) sentence after Dean.” (App. R. 49 at p. 1.) This Court held a hearing and determined that

it would have imposed the same sentence in light of Dean. (R. 676.) After remand, both parties

filed statements of positions to the Seventh Circuit agreeing that Dean provides no further grounds

for relief. (Id.)

           Petitioner alleges that appellate counsel’s decision not to submit a brief to this Court as to

the limited Dean question constitutes objectively unreasonable assistance. (Dkt. 1 at p. 6.)

Petitioner’s claim does not overcome the “strong presumption” of reasonable professional

assistance, however, because Petitioner has failed to identify “acts or omissions of counsel that

could not be the result of professional judgment.” Koons v. United States, 639 F.3d 348, 351

(7th Cir. 2011). It could very well be the case that Camarena decided that the Government’s brief



                                                     8
    Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 9 of 13 PageID #:104




to this Court highlighted the Dean question in a fair manner and that no supplemental brief was

necessary. Consequently, Petitioner has failed to rebut the presumption that Camarena’s decision

not to provide supplemental briefing was the result of professional judgment.

       Petitioner’s argument that Camarena failed to brief this Court on certain “empirical data”

(Dkt. 1 at p. 2) fails the Strickland prejudice prong. Petitioner has not met his burden of

demonstrating evidence that Camarena should have presented during the remand, nor that such

evidence would have created a “reasonable probability” that the result of the Dean remand would

have been different had Camarena presented such evidence to the Court. See Fuller v. United

States, 398 F.3d 644, 652 (7th Cir. 2005). Petitioner references, but does not attach, cite, nor

explain his empirical data or how such data would have changed the outcome. Because Petitioner’s

claim is unsupported by “actual proof of his allegations, . . . he thus cannot meet the threshold

requirement for securing an evidentiary hearing on his § 2255 motion.” Fuller, 398 F.3d at 652

(quoting Galbraith v. United States, 313 F.3d 1001, 1009 (7th Cir. 2002) (internal citations

omitted)).

       Petitioner additionally alleges that, on remand, appellate counsel failed to open

negotiations with the government regarding the § 924(c) charges, failed to raise an issue pursuant

to Cuyler v. Sullivan, 446 U.S. 335, 345–50 (1980), and failed to present facts outside of the record

regarding Mr. Blumenfeld’s alleged conflict of interest. (Dkt. 1 at p. 2; Dkt. 3 at pp. 6–8.) The

Seventh Circuit issued a limited remand in Petitioner’s case under United States v. Paladino, 401

F.3d 471, 483–84 (7th Cir. 2005) in order for this Court to answer a discrete question in light of

Dean: whether this Court would this Court have sentenced Bedenfield to a consecutive sentence

on his § 924(c) conviction, had Dean been decided prior to sentencing. (R. 662.) “The goal of the

Paladino remand is to determine if, at the time of the sentencing, the district judge would have



                                                 9
   Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 10 of 13 PageID #:105




imposed a different sentence in the absence of mandatory guidelines.” United States v. Re,

419 F.3d 582, 584 (7th Cir. 2005). None of the issues Petitioner believes appellate counsel should

have raised were relevant to that inquiry. Mr. Blumenfeld’s alleged conflict of interest issue does

not fall within the scope of the Seventh Circuit’s limited remand, and therefore Camarena was not

ineffective for choosing not to raise the issue. Petitioner’s claim that Camarena missed “a perfect

opportunity to reopen discussions with the government regarding the § 924(c) charges”

(Dkt. 1 at p. 6) also falls outside the scope of a Paladino remand. At the time of the Paladino

remand, Petitioner had already been convicted and sentenced. Any post-sentencing negotiations

or plea agreements with the government that Petitioner believes appellate counsel should have

made are irrelevant to the Paladino remand. Moreover, Petitioner has failed to allege the nature of

these hypothetical negotiations or how they would have led to a different outcome in the Paladino

hearing. In any event, that Camarena chose not to attempt to re-open negotiations with the

government at that procedurally inappropriate stage did not make his representation

constitutionally ineffective. Accordingly, Petitioner is not entitled to an evidentiary hearing

regarding the effectiveness of Camarena’s counsel.

   IV.      Substitution of Counsel

         Petitioner asserts that his Sixth Amendment right to effective counsel was violated when

this Court advised him that it would not appoint him replacement counsel and that he would either

have to continue working with his counsel or proceed pro se. (Dkt. 1 at p. 9.) According to

Petitioner, the Court’s warning created a “Hobson’s choice” for him. (Id.) First, Petitioner claims

that when the Court presented him with the choice of either continuing with Blumenfeld or

abandoning “all assistance and discuss[ing] the sensitive nature of cooperation, gangs, narcotics,

firearms, and Craig Davis’ involvement, Bedenfield chose to remain silent about the intricate



                                                10
      Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 11 of 13 PageID #:106




details for his own safety.” (Dkt. 1 at p. 9.) However, on March 22, 2016, Petitioner moved for

substitution of counsel (R. 369), which this Court granted within six days, appointing Mr.

Camarena under the Criminal Justice Act on April 1, 2016. (R. 391). Any claim that he was denied

a substitution of counsel is therefore directly contradicted by the record.

           Petitioner seems to suggest that he was denied a substitution of counsel on a second

occasion as well. Petitioner is likely referring to a September 26, 2016 status hearing in which this

Court inquired into Petitioner’s seeming dissatisfaction with Camarena’s representation of him.

However, when this Court inquired into any potential dissatisfaction Petitioner might have with

Camarena, Petitioner clearly stated that he did not want Camarena to withdraw from the case and

that he would continue working with Camarena. 4 Even if Petitioner had made a motion for

substitution of counsel during the September 26, 2016 status hearing, Petitioner still had no right

to counsel of his choice under the Sixth Amendment. The Supreme Court, in United States v.

Gonzalez-Lopez, 548 U.S. 140 (2006), clarified that there is a difference between a criminal

defendant’s right to effective counsel and the right to counsel of choice. The right to effective

counsel is a “baseline requirement” that a trial court must provide to an indigent defendant.

Id. at 150; Miller v. Smith, 765 F.3d 754, 760 (7th Cir. 2014). However, the right to counsel of

one’s choice “does not extend to defendants who require counsel to be appointed for them.”

Gonzalez-Lopez, 548 U.S. at 151. Petitioner has the right to competent counsel, but as an indigent

defendant, he does not have a right to the counsel of his choice “unless he has a reason for

dissatisfaction with the old.” United States v. Oreye, 263 F.3d 669, 671 (7th Cir. 2001).

           Petitioner does not have good reason to be dissatisfied with Camarena’s performance at

sentencing. Camarena advocated zealously for Petitioner and despite Petitioner’s criminal history,



4
    There is no transcript of proceedings from this status hearing posted on the docket.

                                                            11
      Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 12 of 13 PageID #:107




achieved notable results on Petitioner’s behalf, including a sentence 37 months below the guideline

range. 5 Therefore, to the extent Petitioner alleges that this Court improperly denied him a

substitution of counsel, he cannot demonstrate prejudice because he was still “afforded adequate

representation.” Harris, 394 F.3d at 552 (citing United States v. Zillges, 978 F.2d 369, 372–73

(7th Cir. 1992)).

           Likewise, to the extent that Petitioner alleges that this Court gave him an ultimatum that

he had to work with Mr. Camarena or proceed pro se, the Court appropriately exercised its

discretion. See United States v. Volpentesta, 727 F.3d 666, 676 (7th Cir. 2013) (“[W]here a

defendant repeatedly complains about his appointed counsel[,] the district judge may give him an

ultimatum to either work with his attorneys or represent himself.”).

      V.      Certificate of Appealability

           Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District

    Courts mandates that the court rule on a certificate of appealability when it denies a petition under

    Section 2255 or otherwise closes the case. A certificate of appealability is not granted as a matter

    of right and instead may only be granted “if the applicant has made a substantial showing of the

    denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A substantial showing occurs when

    “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

    been resolved in a different manner or that the issues presented were adequate to deserve

    encouragement to proceed further.” Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014). Here,

    Petitioner has failed to provide any evidence to suggest that he was prejudiced by any alleged

    conflict of interest or that he was denied constitutionally adequate representation at any stage of




5
 The guideline range was 248 months to 295 months considering that the counts runs concurrently. (R. 560 at p. 30.)
The Court sentenced Bedenfield to 211 months, 37 months below the bottom of the guideline range. (R. 527.)

                                                        12
   Case: 1:19-cv-05856 Document #: 17 Filed: 04/30/20 Page 13 of 13 PageID #:108




the litigation. Because Petitioner has made no substantial showing of denial of a constitutional

right, the Court denies a certificate of appealability.

                                          CONCLUSION

       Petitioner has failed to demonstrate that his trial counsel provided ineffective counsel in

negotiations with the government because he presents no evidence that a plea deal was ever on the

table. Petitioner has also failed to rebut the strong presumption that appellate counsel’s strategy

was reasonable. Likewise, Petitioner presents no evidence that his counsel failed to raise issues

appropriate for a Paladino remand. Finally, the Court did not violate his Sixth Amendment right

to effective counsel by not giving him the counsel of his choice. The Court need not hold an

evidentiary hearing because the records of the case conclusively show that Petitioner is entitled to

no relief. Rodney Bedenfield’s Petition for a writ of habeas corpus [1] is therefore denied. The

Court also declines to issue a certificate of appealability.




                                               ____________________________________
                                               Virginia M. Kendall
                                               United States District Judge

Date: April 30, 2020




                                                  13
